                                  1

                                  2

                                  3

                                  4                          IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JORGE A. RAMIREZ, et al.,                    Case No. 18-cv-05575-MMC
                                  8                   Plaintiffs,
                                                                                      ORDER DENYING DEFENDANT’S
                                  9             v.                                    MOTION TO STAY
                                  10     BENIHANA NATIONAL CORP.,                     Re: Dkt. No. 15
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is defendant Benihana National Corp.’s Motion to Stay, filed

                                  14   October 5, 2018. Plaintiffs Jorge A. Ramirez and Angel Sandoval-Rivera have filed

                                  15   opposition, to which defendant has replied. The matter came on regularly for hearing on

                                  16   March 22, 2019. C. Robert Harrington of Littler Mendelson, P.C. appeared on behalf of

                                  17   defendant. Jaimelee F. Martinez of Michael H. Kim, P.C. appeared on behalf of plaintiffs.

                                  18          The Court having considered the parties’ respective submissions and the

                                  19   arguments of counsel at the hearing, the motion is, for the reasons stated on the record

                                  20   at the hearing, hereby DENIED.

                                  21

                                  22         IT IS SO ORDERED.

                                  23

                                  24   Dated: March 22, 2019
                                                                                             MAXINE M. CHESNEY
                                  25                                                         United States District Judge
                                  26
                                  27

                                  28
